Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND INTERIM CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of PURE Bioscience, Inc.(the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying report on Form 10-Q of the Company for the fiscal quarter ended April 30, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 13, 2012 By: /s/ Michael L. Krall Michael L. Krall President / Chief Executive Officer / Interim Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accouting Officer) This certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission.
